18 F.3d 954
305 U.S.App.D.C. 194
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNIVERSAL HEALTH SERVICES OF NEVADA, INC., doing business asValley Hospital Medical Center, wholly-owned andoperated by Universal Health Services,Inc., Appellant,v.Donna E. SHALALA, Secretary of the Department of Health andHuman Services, Appellee.
No. 92-5379.
United States Court of Appeals, District of Columbia Circuit.
Feb. 9, 1994.

Before:  WALD, HENDERSON, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on the record on appeal from the United States District Court for the District of Columbia, and was briefed and argued by counsel.  While the issues presented occasion no need for an opinion, they have been accorded full consideration by the Court.  See D.C.Cir.R. 36(b).


2
The district court adopted the Report and Recommendation of Magistrate Judge Alan Kay.  We affirm the district court's judgment substantially for the reasons contained in that Report and Recommendation.   Cf. Newark Morning Ledger Co. v. United States, 113 S.Ct. 1670 (1993).


3
ORDERED and ADJUDGED, by this Court, that the judgment of the district court is hereby affirmed.


4
FURTHER ORDERED, by this Court, that the Clerk shall withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing.  See D.C.Cir.R. 41(a).